DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 15 are objected to because of the following informalities:  the term “the main section” in claim 1, at line 13 and claim 15, at lines 10-11, should be read as – the second main section --.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	
Claims 1, 2, 7, 9, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong et al. (US 2017/0277310) in view of Krah et al. (US 10,541,280).
	In re claim 1, Xiong et al., in Figs. 1, 2 and corresponding text, teach touch screen displays, comprising:
a front lighting display unit 11/14 and a back lighting display unit 12/13 that emit lights toward each other; wherein
the front lighting display unit 11/14 comprises a first substrate 11 and a first touch screen 14 ([0058]);
the back lighting display unit 12/13 comprises a second substrate 12 and a second touch screen 13 ([0058]);
the first substrate 11 comprises a first main section MS1 whose front side has the first light emitting device 14 configured and a first extended section ES1 laterally extended from the main section MS1;
the second substrate 12 comprises a second main section MS2 whose back side has the second light emitting device13  configured and a second extended section ES2 laterally extended from the second main section MS2;
the first and second light emitting devices 14 and 13 laterally neighbor on each other;
the first light emitting device 14 is vertically aligned with the second extended section ES2 of the second substrate 12; and
the second light emitting device 13 is vertically aligned with the first extended section ES1 of the first substrate 11.

    PNG
    media_image1.png
    370
    644
    media_image1.png
    Greyscale

                               
    PNG
    media_image2.png
    377
    416
    media_image2.png
    Greyscale


	Xiong et al. are silent as to the front and back light display units 11/14 and 12/13 being an organic light emitting diode (OLED) display. Krah et al, however, teaches that the OLED has been used in touch screen application (abstract, col. 1, lines 51-54, Fig. 2).  Therefore it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to use the OLED in the touch screen, as taught by Krah et al., for Xiong’s light display for the benefits of providing higher 

	In re claims 2 and 17, the combined teachings of Xiong and Krah teach that the first and second organic light emitting devices 11/14 and 12/13 (i.e. the touch screens 11/14 and 12/13 become organic light emitting devices with Krah’s teachings) have their lateral sides that are adjacent to each other partially attached. 

	In re claims 7 and 9, the combined teachings of Xiong and Krah teach that a filler (e.g. organic or inorganic insulating film, [0093]) fills up the space between the first organic light emitting device 14 and the second extended section ES2, or the space between the second organic light emitting device 13 and the first extended section ES1.

	In re claim 15, Xiong et al., in Figs. 1, 2 and corresponding text, teach a tiling method for a touch screen display comprising a front lighting display unit 11/14 and a back lighting display unit 12/13 that emit lights toward each other, the front lighting display unit 11/14 comprises a first substrate 11 and a first touch screen device 14, the back lighting display unit 12/13 comprises a second substrate 12 and a second touch screen device 13, the first substrate 11 comprises a first main section MS1 whose front side has the first light emitting device 14 configured and a first extended section ES1 laterally extended from the main section MS1, and the second substrate 12 comprises a second main section MS2 whose back side has the second light emitting 
providing the front lighting display unit 11/14 and the back lighting display unit 12/13;
aligning the first light emitting device 14 with the second extended section ES2, and the second light emitting device 13 with the first extended section ES1, so that the first and second light emitting devices 14 and 13 laterally neighbor on each other; and 
applying adhesive along the rims and between the first and second substrates 11 and 12 so as to encapsulate the first and second organic light emitting devices 14 and 13 between the first and second substrates 11 and 12 (i.e. applying an organic or inorganic insulating layer between the front light display unit 11/14 and the back light display unit 12/13 ([0093]). 

	In re claim 15, Xiong et al. are silent as to the front and back light display units 11/14 and 12/13 being an organic light emitting diode (OLED) display. Krah et al, however, teaches that the OLED has been used in touch screen application (abstract, col. 1, lines 51-54, Fig. 2).  However, Krah’s reference would remedy the deficiencies of Xiong with the same motivation, as stated in the rejection against claim 1.


Allowable Subject Matter
Claims 3-6, 8, 10-14, 16 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2017/0277310.  The improvement comprises: both the first and second organic light emitting devices have wiring sections at their lateral sides; the wiring sections are perpendicular to the first substrate; and the wiring section of the first organic light emitting device has a projection towards the second organic light emitting device at least partially overlapped with the wiring section of the second organic light emitting device (claims 3 and 18); barriers layers covering external surfaces of the first and second organic light emitting devices, respectively (claim 4); and covering external surfaces of the first and second organic light emitting devices by barrier layers, respectively, before applying adhesive along the rims and between the first and second substrates.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

    PNG
    media_image3.png
    438
    632
    media_image3.png
    Greyscale

4a, 4b = display unit ([0095]); 11 = substrate; 7 = display medium ([0097])

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
Jan. 14, 2021



/HSIEN MING LEE/